OFFICE          OF THE ATT’ORNEY GENERAL   OF TEXAS
                                 AUSTIN.




        +lestionr
        nxust     the     bsntioned ~uslam
                        ai:OVB                .be ?aid
out of the ,&xumil      mnd (comonljj     knovm a3 thfi
mira     claas   mna)  or can it be pia oui of 87 :
other    general   P~TQR~  of the county?”
Iloaorable
         R. L. Ar&trong, Page 2

                    t
          Senate Eill~Ro. U.9, Aets or the,47th Legislature,
1941, read3 in Lprt a8 r0u0m8~      * : ,.
                               . :
         “Artiole~l04Y. 'ITsany county"h*vinga
    Dopulation of thfrty*five tbousan4 (33,000)
    inhabitante,Y~or.over,accordiq.to the Lest
    preoeding Pederel Census, or havShg a tax
    vi3ht~ibn 0r mxe8n ~f~i0~~~(~i~,000,000.00)
    Dollars or over, .acoor4iagto thelast approxed
    tax roll,~thareeshell be biennielly.pppointed
    an auUftor~of'accotmtsand finano&@~~;the title
    of sat4 offioer to be County Audi~os;~,whoshall
    hold his ofrice for two (2) gearaiandwho shall
    reoeiva as,cozzpensatloon
                            ror hissenicee to then
    county as much County~Auditor,~eoannual salary
    0r not more.tbag the annual salary allovfador
    pafd.the Assessor an4 Collector of 'i‘sxes
                                             in his
    county, amI notless than the annual salary allowed
    such County Auditor under tho genera& law pro-
    vided in Artiole~lf343,&1viea4 Clvil~Statutes,
    as sat& article exioted~on January 1, 1040,
    suoh salary or the County Auditor tc be fixed
    and determine4 by the District Judge OX'Dle-
    triot Judges nakin:ssuoh appoidtment and hav-
    ing jurlsdiotionin the aouhtg, a majority
    rulu, safd annual salary to be paid rsontNy
    out.bf the general funa or the eouuty. . . a lm
         Articlea 1626, 1627 an4 1628, Vsrnon!s Annotate4 Civil
Statutes, ma4 as follows:
         *Art. X626* Claims against a oounty shall
    be registered in three olass83, a6 r0ii0tfi3t
        ."l. fir juror scrip and sorip issued ror
    raebin jurors. \.-
         "2. All scrip issued undsr the prOvlSiOufI
    or the road law or for wotik4OQeon roads and
    bridges.
         "3. All the general indebtedness of the
    oountg, inoludlug pazdz and Cuardfng prison-
    eri3,and paupers'      .
          *Art, 1687. Said treaeursr shall enter
     each claim in the re&atsr, stating the olass
Eomr~ble B. L. Armstrong, Page 3                        '
                                       . ..         :




    to which it belongs, the name of the payee,
    the amount, the .date of .theclaim, the date
    or registration,the number of such olalti,
    by what authority rasuea; and for what 96~1
    doe the samu was issued, and ehall write on
    the-face or the plaim Its re&strat?.on nun-
    be? the word, tregiotere4,tthe date of such
    regjstratibu, an4 shall sim hle name orri-
    olally ther8tq.       :.
         *Art.~ 11328,~!I& ruuds reoeived by the -
    c&q    treasurar &all ba.olasaedas Sollows,~
    anJ shall be appropriated,respeativtily,  to
    the yaymeat of all olaim Pa&here4 in the
    first, eeoond a@ third olasseat
       .   “1.   All,   jurJr’fet%i;          all       money reael~e4
    from the sale or estrays, and all oooupatlon
    taxes.     .,.'
         "2. All money reoeiverd uoder any of the
    provisions or 'the road an4 bridge law, includ-
    ing'the penalties,reco-~aredfrom railroads
    for railingto repair croaelnga, and all fines
    and forfeitures.
          "3. All money received, not otherwise
    appropriated herein or by the oomissioners
    court. n

          It will be noted that Senate Bill ITo. llS, augra,
relerriog to the salaries of County Auditors under said bi1.I
specirioallyprovideer
           ”
              . said annual salary to be Bid
    monthl; Gut of the general fun4 of the county.
    . . .* ,
          Ey virtue Of the express term of the above mention-
ed act, wo think that the salary of,the county Auditor which
is governed and oontrolled by said act, Eust be pa5.dout of
the general fund of'the county wbiah La ommonly known a3 the
'I?zira
      Class Fund, and that this is the only fund out of wbfoh
sai4 salary can be le@ly paid*
         Trustip$      t*t the fore@;oingfully answers your in-
cuiry,we are
                                          Yours verJrtruly




                                     .’



                                              /
        _        ,..
            ..   j